Earl Warren: Number 201, John Dalmer Benton, petitioner, versus Maryland. Mr. Cramer.
M. Michael Cramer: Thank you, sir. Mr. Chief Justice and may it please the Court. This case is before the Court today on a petition for writ of certiorari to the Maryland Court of Appeals. There are two issues in the case. Is Double Jeopardy Clause of the Fifth Amendment applicable to the states to the Fourteenth Amendment and, if so, was the petitioner twice put in jeopardy in this case? The facts of the case, Your Honor, are these. The State of Maryland, with jurisdiction to do so, indicted the petitioner for three alleged violations of the Maryland Criminal Code: burglary, common law housebreaking, and larceny. The jury returned an acquittal on the larceny charge. The state dropped the housebreaking charge. Jury also convicted the petitioner on the burglary case. The petitioner then appealed the burglary case to the Maryland Court of Appeals. And, the Maryland Court of Appeals remanded petitioner's conviction, the only thing before it, to the Trial Court. So that, the petitioner could elect to have the conviction set aside. The remand was made on the basis of Schowgurow versus State which held that Maryland's constitutional provision requiring all jurors to profess a belief in God or swear a belief in God was in violation of the First Amendment of the federal constitution. Petitioner went to the Trial Court again. He was indicted again for burglary and common law housebreaking. And, because he sought to exercise his First Amendment rights, he was also indicted for larceny in the second case. In the first case, he was sentenced to 10 years imprisonment. In the second case, he was convicted this time of both burglary and larceny. Again, the state dismissed the housebreaking charge. And, as a result of the second trial, the trial court imposed a sentence of 15 years for burglary, 5 years for larceny, and these terms to be served concurrently. Prior to the second trial, the petitioner dully entered his objection on a plea of all the fights acquit, but the prosecutor argued to the trial court that the petitioner had to make an election. Either he could allow the burglary conviction to stand or else, if he voided the burglary conviction, he recreated the indictment against him and could be tried on all charges. They were prosecuted against him in the original indictment.
William J. Brennan, Jr.: But you said he was re-indicted.
M. Michael Cramer: He was, Your Honor.
William J. Brennan, Jr.: So, he wasn't tried under the original indictment. That was void, wasn't it, under the Schowgurow case?
M. Michael Cramer: The original indictment had a fault in it, yes, Your Honor.
William J. Brennan, Jr.: So, he was tried under new original indictment, wasn't he?
M. Michael Cramer: That's correct, sir.
William J. Brennan, Jr.: Instantly, are you raising a double jeopardy question only as to the larceny conviction?
M. Michael Cramer: We feel that the larceny conviction was such an unfair -- retrial of larceny was such an unfair procedure that this vitiated both convictions, Your Honor.
William J. Brennan, Jr.: That does not -- but, you're not -- I gather, you're not arguing that the second burglary conviction has to be set aside on double jeopardy grounds.
M. Michael Cramer: We feel that it should, too, Your Honor.
William J. Brennan, Jr.: Yes, but because you say it was infected by the trial in the larceny count.
M. Michael Cramer: And because, also, of the increased penalty in the second trial, Your Honor.
William J. Brennan, Jr.: Is that a double jeopardy question?
M. Michael Cramer: I believe so, Your Honor. And, we rely upon a decision of the Fourth Circuit on that point.
Byron R. White: Did you raise that here in your petition for cert?
M. Michael Cramer: In this case, yes, Your Honor.
Byron R. White: Did you raise it in the State Court?
M. Michael Cramer: No, Your Honor. That is --
Byron R. White: You never made a decision on that in the State Court.
M. Michael Cramer: No, sir. But, the State of Maryland has decided that Patton versus North Carolina is inapplicable to it, the increased punishment.
Potter Stewart: Your certiorari application in the -- it's not in the appendix, but it was former popus, I guess.
M. Michael Cramer: Yes, sir.
Potter Stewart: I don't seem to have it. I'd understood you had not raised this question of increased punishment explicitly in your -- in the certiorari petition.
M. Michael Cramer: I'm sorry, Your Honor, but I believe that it was.
Potter Stewart: Well, I --
M. Michael Cramer: It was not raised well. It is interesting to note that the prosecutor believed --
Hugo L. Black: May I ask --
M. Michael Cramer: -- yes, sir?
Hugo L. Black: -- your opinion on page three of your petition, your second punishment was, “if so, was a petition that tries to put in jeopardy on the state.” Is that what you're referring to?
M. Michael Cramer: No, sir. I refer to it being specifically raised on the basis of Patton versus North Carolina, Your Honor, that the second punishment was excessive. It is interesting to note that the prosecutor set forth to the Trial Court the gambling theory, that is, that the petitioner had to gamble against himself. The decision or the convictions were then appealed to the Maryland Special Court of Appeals, a Court enacted to have jurisdiction solely of criminal cases in the State of Maryland. And, the Court of Appeals affirmed both convictions, essentially on the grounds that no jeopardy attached on a prosecution based on a faulty indictment. If it please the Court, it is the petitioner's position that the Double Jeopardy Clause of the Fifth Amendment is a fundamental principle of liberty and justice and is, therefore, applicable to the states either by incorporation in the Fourteenth Amendment or through the Due Process Clause in the sense that the procedure here employed by the state was violative of basic fairness.
Speaker: Does your contention overruling Palko?
M. Michael Cramer: No, sir, because I don't believe that Palko sanctioned this type of procedure, sir.
Speaker: Well, it's certainly double jeopardy but it is not carried into the states as such.
M. Michael Cramer: Your Honor, I respectfully submit that the Court also carefully set out that, in the Palko case, they were deciding only one issue: does the state have a right to appeal? And, on page 328 of the Court's decision in Palko, I believe that the Court leaves open the question that's come before the Court today in this case. Of course, the state or -- I'm sorry, sir.
Earl Warren: In what language did it leave it open, if you have it there before you?
M. Michael Cramer: Yes, sir. What the answer would have to be if the state were permitted, after a trial free for murder, to try the accused over again or to bring another case against him, we have no occasion to consider. We deal with the statute before us and with no other.
Hugo L. Black: What was the thing there that they claim was double jeopardy?
M. Michael Cramer: Appeal by the state. The State appealed an alleged error in trial. The case was reversed and a new trial was brought. Now --
Hugo L. Black: Did he limit it to that holding?
M. Michael Cramer: Yes, sir. Of course, it's the respondent's position that the Double Jeopardy Clause does not apply, and they pitch that solely on this Court's decision in Palko versus Connecticut. But, as I've stated, Your Honors, we are convinced that Palko never sanctioned the type of grossly unfair procedure which was employed by the state in this case.
Speaker: Is that the obvious statement on the increased penalty?
M. Michael Cramer: Yes, sir.
Speaker: Didn't he -- if he prevails on the charges or the count filed for burglary, it would entitle him to a new trial?
M. Michael Cramer: I would submit, Your Honor, that would entitle the petitioner to a new trial on the burglary count alone.
William J. Brennan, Jr.: Why? Suppose all we had there was the burglary count. Suppose that's all we had, just the burglary count. On your Double Jeopardy argument, would you be entitled to a new trial or just to a sentence of not more than 10 years?
M. Michael Cramer: You mean, Your Honor, had he been prosecuted for larceny and burglary and, in the second trial --
William J. Brennan, Jr.: Had he been prosecuted only for burglary the second time and got, as he did, 15 instead of 10 years as he did the first time.
M. Michael Cramer: Yes, sir.
William J. Brennan, Jr.: And, your Double Jeopardy Argument founded on Patton prevailed.
M. Michael Cramer: In that case, it would be limited to Patton, yes, sir.
William J. Brennan, Jr.: And then what would you be entitled, a new trial of the burglary count or only a new sentence?
M. Michael Cramer: A new sentence, Your Honor. It is submitted that the State of Maryland in this case did not appear to the federal principle for the application of the Double Jeopardy Clause, and I refer the Court to its decision in United States versus Ball which is the most basic type of decision that can be considered on the issue of double jeopardy. There, it was held that the double jeopardy attached regardless of the validity of the indictment. In that indictment in United States versus Ball, was no more invalid than the indictment in the petitioner's case. We submit, Your Honors, that a folly indictment constitutes no more than an ordinary trial error. And, since the government is unable to undo an acquittal because of an ordinary trial error, we contend the -- that they should not be able to set aside petitioner's acquittal in this case. For that reason, we ask the Court to reverse this entire case and remand it for a new trial in the burglary charge alone. Thank you very much, Your Honor.
Earl Warren: Mr. Borgerding.
Edward F. Borgerding: Chief Justice Warren and may it please the Court. The basic question in this case is that the petitioner's selection to be re-indicted by declaring that his original indictment was null and void under Schowgurow and his subsequent conviction constitutes double jeopardy. It is the state's position that it does not constitute double jeopardy in this case. Now, as my brother has indicated, Mr. Benton was indicted in Maryland in 1965 of the three counts, as he had indicated, a common law burglary, housebreaking, and the third count was larceny. He was convicted of the larceny count or, I mean -- excuse me. He was convicted of the burglary count by jury in neighboring Prince George's County, and the state abandoned the second count, and he was found not guilty as to the larceny count. He appealed to the Maryland Court of Appeals in September of 1965. The following month, Maryland -- the Court of Appeals of Maryland handed down the decision in Schowgurow, and so, this question of double jeopardy is involved in the procedural set up, and what did Schowgurow provide as far as the Maryland judicial system was concerned. Schowgurow held that the provisions of Article 36 of the Maryland Declarations of Rights requiring a belief in God as a qualification for grand jury service or petty jury service was in violation of the Fourteenth Amendment of the United States Constitution. And, that was predicated because of this Court's decision in Torcaso, the year or two before, in which this Court held that the Maryland requirement that a public official express a belief in God under Article 37 was in violation. Now, when the Court of Appeals of Maryland reached this decision, it was confronted with, and there's no accurate figures but, a possibly, in the neighborhood it was estimated around, 3,500 indictments throughout the entire judicial system of Maryland that had been indicted by the -- an invalid grand jury, if you please. Now -- so, therefore, they limit the retroactivity of this decision, Schowgurow, to the cases that had not become final as of the Schowgurow decision. Now, in order to implement and carryout this, and it was a gigantic proposition that was confronting the judicial system of Maryland at this time, there were several other cases that were decide within three or four days. One was State versus Madison. The question in State versus Madison was that an accused -- that any accused that was indicted or convicted by such an improperly constituted grand jury had the right to have the original indictment declared null and void or his case retried without showing actual prejudice. And now, Your Honors, the question there was, should a member of the so-called excluded class be entitled to raise this point or was it limited only to the included class, to what the persons that did not believe in God? And, in Madison, the Court, I think, went beyond this Court and held that it applied to both the excluded class and the included class, so that anyone could file and -- in a proper proceeding and set aside his indictment because it was brought back by an invalid constituted grand jury, to which a grand jury that was in violation of the Fourteenth Amendment. Now, in order to -- and, also, you'll note in that decision they held that the individual did not have to show prejudice. This was another attempt to protect the rights of the individual. He had no need to show pric -- that he was prejudiced by this unconstituted -- unconstitutional grand jury. Then, to cover another point, they had the case of Smith versus State. These all happen within a period of three or four days, as they implemented this decision. It was held that there could be an intelligent and knowingly waiver of the defects in an indictment or conviction by such an improperly constituted grand jury. This meant that someone, if they saw fit, they could waive that constitutionally invalid grand jury. Then, in -- the fourth case that came up at this time was Hayes versus Wainwright vers -- Hayes and Wainwright versus State. The question here was, did someone have to raise this point in the lower Court to have it considered by the Court of Appeals of Maryland? And, the Court of Appeals held that it wasn't necessary that they raise the invalidity of the grand jury in the lower Court. They all could have benefit of it. Now, in that framework, the Court of Appeals of Maryland went forth and set up guidelines. They remanded approximately 221 cases, which is an exact figure form their records, that were pending in the system in the -- before the Appellate Court. As far as the cases that were indicted, there were some filed in the classification. They had been indicted, but they had not been tried. Some have been indicted, had been tried, but not -- had not taken an appeal. And, other ones would fall in the category that they had been tried and they were acquitted and so, they were out, as far as this constitu -- in illegally constituted grand jury. Now, these are the guidelines that the Court of Appeals of Maryland set down in their notice to the lower Court. They said that the accused was to be brought into the trial court with his counsel present to ascertain whether he desires to avail himself of the rif -- relief afforded by the ruling, and/or whether he elects to waive any objections now available to him, under this decision, the four that I've mentioned. The accused -- second, the accused is to be informed of his right to attack his conviction and of the fact that the Court would vacate the indictment or a conviction if he moved them to do so. Third, the accused is to be advised that he is subject to re-indictment and trial if he elects not to abide by his present status. Four, the accused should likewise be advised that if he'd be reconvicted of any new sentence to be imposed, any new sentence to be imposed might be greater or less than the one or ones presently against him within the maximum limits. Five, the accused is to be told that he can waive any defects in the grand or petty jury which indicted or convicted him, notwithstanding the unlawful composition of that jury. And, last, if the accused selects to accept the indictment or trial jury as valid and that -- the appeal will proceed to the Court of Appeals in the usual way on the grounds of bear change. Now, Mr. Benton was brought into the Court in Prince George's County. He was advised of these rights in the presence of his counsel and he exercised his option to declare his original indictment null and void. Now --
Earl Warren: Where do you find his position stated in the record?
Edward F. Borgerding: Your Honor, I would go to the appendix. It would be in the docket entried.
Earl Warren: Yes, on what page? I'd just like to get his answer.
Edward F. Borgerding: It'd be on page 2, Your Honor, at where it says “defendant challenges the array of the grand jury on June 30, 1966.”
Earl Warren: But, I read over on page 4, though, where he says “it is the position of the defendant that the housebreaking and larceny counts, the second and third respectively, of this indictment should be dismissed, should be a bar in jeopardy as in regards to the present prosecution on those counts, and that is our motion.”
Edward F. Borgerding: Well, that is the original motion, Your Honor, that Mr. Benton made in the lower Court against the larceny count. But then, he has changed it as he proceeded along the appellate route. He has changed it now and he raises the point that he is prejudiced on the larceny count by the mere fact -- or by the fact, I should say, that he was indicted for larceny after being acquitted of same.
Earl Warren: Well, do you concede this portion of his motion, that the housebreaking and larceny counts, the second and third respectively, of this indictment should be dismissed, should be a bar in jeopardy as in regards to present prosecution on those counts and that is our motion, do you agree that --
Edward F. Borgerding: No, sir. Our position -- the state's position that this -- when Mr. Benton exercised his right to declare his indictment null and void, the indictment is void abenitio. It was returned by it illegally or unconstituted -- unconstitutional com -- organized grand jury and, as such, since he exercised that right, an unconstitutionally grand jury cannot bring back a valid indictment and, therefore, the Court had no jurisdiction and he was therefore not placed in jeopardy on his first trial.
Earl Warren: Well, when is a verdict of not guilty final?
Edward F. Borgerding: Well, a verdict of not guilty could be final upon it being given, assuming that no one has any rights to appeal and, in Maryland, the state does not have the right to --
Earl Warren: But the man doesn't ordinarily appeal a verdict of not guilty, does he?
Edward F. Borgerding: No, sir. You're correct. He would not.
Earl Warren: Well, when was the verdict of not guilty on the larceny count final in this case?
Edward F. Borgerding: I would say it was final at the day it was rendered, Your Honor.
Earl Warren: Alright. Well, then, if he takes an appeal from the rest of the judgment, how does he vitiate that?
Edward F. Borgerding: Well, we go back to our basic premise that the mere fact that that first indictment was brought by an unconstitutional grand jury, that it did not bring back a valid indictment.
Earl Warren: He didn't raise that before he was on that really on the larceny count, did he?
Edward F. Borgerding: Well, now, you referring, I assume to the second trial.
Earl Warren: Well, no --
Edward F. Borgerding: So, we have two trials, Your Honor.
Earl Warren: No, I'm assuming when he was first found not guilty. He -- that was final, wasn't it?
Edward F. Borgerding: His final -- it was final if the indictment was valid. It was final if the Court had jurisdiction over that indictment, yes. I would agree. It would be final.
Earl Warren: You mean that, in any case, that if a man is acquitted by a jury and his indictment, the indictment that he had to see was not lawfully drawn that there is no jeopardy?
Edward F. Borgerding: It depends on what is determined unlawfully drawn and there are some cases that say defective and so forth, but I say in the circumstances of this case where the Court held that the grand jury as -- that brought back this indictment was unconstitutionally organized. Under the Fourteenth Amendment of the Constitution, that grand jury cannot bring a valid indictment, if that is so. And, Mr. Benton made it so by exercising his option, and he was told that the indictment would be null and void. He had the right to exercise the right either to make it null and void or not. That's true, but once he did, the Court had no power to sent -- or no power to try him on the invalid indictment.
William J. Brennan, Jr.: Well, aren't you really arguing that because of all this a void indictment first void -- a void first indictment that jeopardy never attached under that indictment?
Edward F. Borgerding: Yes, sir.
William J. Brennan, Jr.: Those are your argument?
Edward F. Borgerding: Yes, sir.
William J. Brennan, Jr.: Even though he went all through a trial, all through appeal, and everything else for the purpose of the Double Jeopardy Clause, that all proceeding was one in which jeopardy never attached?
Edward F. Borgerding: That is correct, Your Honor.
Thurgood Marshall: Mr. Borgerding, did I understand you correctly that in those five rules of different things that the defendant could do --
Edward F. Borgerding: Yes, sir?
Thurgood Marshall: He could waive the invalidity of the indictment.
Edward F. Borgerding: That is correct.
Thurgood Marshall: How, under the sun, can you waive something that's null and void?
Edward F. Borgerding: The --
Thurgood Marshall: How?
Edward F. Borgerding: Your Honor, this was null and void at the discretion of the defendant. It was up to him to declare whether he wanted to exercise the right to make it null and void. That's what those four decisions --
Thurgood Marshall: You mean, it's up to the man --
Byron R. White: Is it voidable?
Edward F. Borgerding: It's voidable, yes.
Thurgood Marshall: Well, then it's not null and void.
Edward F. Borgerding: Well, if a man exercised a voidable right, it becomes null and void, does it not?
Thurgood Marshall: Well, then his acquittal is also subject to be voidable. Is that your position?
Edward F. Borgerding: Well, Your Honor, we have to go back --
Thurgood Marshall: Is that --
Edward F. Borgerding: -- the basis of the acquittal is the indictment, and --
Thurgood Marshall: That's not the basis of the acquittal.
Edward F. Borgerding: Well, he was acquitted on the indictment that was invalid.
Thurgood Marshall: But he was acquitted?
Edward F. Borgerding: Yes, sir, he was.
Thurgood Marshall: By a jury?
Edward F. Borgerding: Yes, sir.
Thurgood Marshall: And so, now, he's re-indicted by a jury?
Edward F. Borgerding: That is correct.
Thurgood Marshall: For the same thing he was acquitted for.
Edward F. Borgerding: That is correct.
Thurgood Marshall: And you don't see double jeopardy at all?
Edward F. Borgerding: The distinction, Your Honor, is in the validity of the grand jury. Can an unconstitutionally organized grand jury bring back a valid indictment?
Thurgood Marshall: Well, what would happen of the any cases in Maryland where juries have been found to be wrongly constituted on other grounds?
Edward F. Borgerding: In Maryland? Not to my knowledge, Your --
Thurgood Marshall: The Lee case --
Edward F. Borgerding: Under --
Thurgood Marshall: -- exclusion of Negros.
Edward F. Borgerding: What's that --
Thurgood Marshall: In Alabama.
Edward F. Borgerding: Alabama? No, there was --
Thurgood Marshall: Do you remember that one?
Edward F. Borgerding: I thought that was Ala State, Your Honor.
Thurgood Marshall: Yes, well, would that be null and void?
Edward F. Borgerding: They have --
Thurgood Marshall: Or that's just voidable?
Edward F. Borgerding: In arriving at that disposition, our Court of Appeals in the Smith case quoted the exclusion of Negros from grand juries.
Thurgood Marshall: Is that null and void?
Edward F. Borgerding: I believe that that would be voidable at the option of the included party to -- with the Negro in that case.
Thurgood Marshall: Well, now, if we have a hypothetical case where a man is convicted of burglary and acquitted of larceny, and has found that one of the jurors was a felon and, therefore, it was reversed. You would retry him on burglary and larceny, would you?
Edward F. Borgerding: No, sir, because I do not think that that examp --
Thurgood Marshall: What's different in that case and this case?
Edward F. Borgerding: I don't think that that goes to the jurisdiction of the Court that goes to the illegal sentence, but the Court still had jurisdiction to try the man in the first instance.
Thurgood Marshall: And, did it also have jurisdiction to acquit?
Edward F. Borgerding: Yes, sir.
Thurgood Marshall: Did this Court in this case have jurisdiction to acquit?
Edward F. Borgerding: This Court, by -- in our theory and under the Court of Appeals case, is that this Court, once this man voided his indictment, he voided it, he exercised his option, the Court did not have the power or the jurisdiction either to convict or acquit.
Thurgood Marshall: He was never in jeopardy?
Edward F. Borgerding: He was never in jeopardy.
Thurgood Marshall: He was just in jail?
Edward F. Borgerding: Sir?
Thurgood Marshall: He was just in jail?
Edward F. Borgerding: Yes, I --
Thurgood Marshall: But never in jeopardy?
Edward F. Borgerding: That is correct, Your Honor.
Thurgood Marshall: Thank you.
Edward F. Borgerding: But what --
Abe Fortas: Counsel, may I ask --
Edward F. Borgerding: -- pardon?
Abe Fortas: -- you a question here?
Edward F. Borgerding: Yes, sir.
Abe Fortas: As I understand the argument, perhaps I'm wrong about it, what you're really saying is that the petitioner here waived the -- improperly waive whatever defect there was in the composition of the grand jury and you refer to that as petitioner having agreed that the original indictment was null and void. Chief Justice asked you where that appears. You pointed to page 2 of the appendix, the item June 30, 1966, but that reads only “defendant challenges the array of the grand jury.” Is there some place that shows exactly what the defendant did to which you refer as agreeing that the original indictment was null and void?
Edward F. Borgerding: Well, Justice Fortas --
Abe Fortas: Where do the words “null and void” appear?
Edward F. Borgerding: Well, they appear in the Madison case which was implementing the Schowgurow case.
Abe Fortas: I'm not talking about that. You said that this petitioner said that the original indictment was null and void, isn't that what you said?
Edward F. Borgerding: Yes, sir.
Abe Fortas: Now, does -- is that in the record and, if so, where?
Edward F. Borgerding: Well, the only --
Abe Fortas: It's not in this appendix.
Edward F. Borgerding: No, sir. It would be --
Abe Fortas: Now, is it in the printed transcript of record on file here?
Edward F. Borgerding: Well --
Abe Fortas: I wanted -- you say this defendant, this petitioner, agreed that the indictment was null and void and that what you said?
Edward F. Borgerding: Yes, sir. He exercised his option.
Abe Fortas: What I'm interested exactly what were the words used, where does it appear?
Edward F. Borgerding: Well, as far as this particular record is concerned, Your Honor, and this has never been challenged, that he exercised his rights in conformity with these cases, and --
Abe Fortas: I understand that, but I want to know exactly what happened, what did he say or what did his counsel say for him? Chief Justice asked you that question. And, is your answer to it confined to the entry that appears on page 2 of the appendix?
Edward F. Borgerding: Yes, sir. As far as the record here before the Court, it would be limited to that because this a question --
Abe Fortas: And there's nothing else in the transcript on file?
Edward F. Borgerding: Well, the transcript on file was only the transcript, Your Honor, of the second trial.
Abe Fortas: Alright, so when you say the defendant agreed that the first indictment was null and void, that's your inference of law, is it?
Edward F. Borgerding: I don't understand when you say “inference of law.”
Abe Fortas: I'm trying to find out what happened. What happened here? What did the defendant do? What did he say that leads you to characterize it as a statement by the defendant that the indictment was null and void?
Edward F. Borgerding: Well, Your Honor, to this point --
Abe Fortas: A very simple inquiry of fact, I think.
Edward F. Borgerding: No, to this point, this question has never been raised by the --
Abe Fortas: It's being raised right now by me.
Edward F. Borgerding: Yes, I understand, but I do not have any record of what he actually said --
Potter Stewart: Well, I suppose though --
Edward F. Borgerding: And it was never challenged. This is their docket entry as a result of what he --
Potter Stewart: The steps you set out in your brief: one, two, three, four, five, six.
Edward F. Borgerding: Yes, sir.
Potter Stewart: On the bottom of page 21 and the top of 22 of your brief are the steps that you represent or taken in this case, and you tell us that there's no argument about the fact that that is what happened in this case.
Edward F. Borgerding: There has never been a challenge to that by --
Potter Stewart: Those six steps.
Edward F. Borgerding: That's right.
Potter Stewart: And, it's on that that you're -- those six steps that you're relying, I suppose, to -- for your submission that the defendant exercised a right to void at his option the original indictment.
Edward F. Borgerding: Yes, sir.
Abe Fortas: But, my point is, my question to you is that there's -- there may be a difference, I'm not saying that there is, there may be a difference between the defendant electing to appeal and try to get the judgment set aside on the one hand and, on the other hand, the defendant saying that, agreeing through -- directly or through counsel or both, that the original indictment was null and void. As I listen to your argument, you seem to put in a good deal of weight on that specific characterization to which you say the defendant agreed, but it's now my understanding that that is an inference or a conclusion that you urge upon this Court as a result of the events listed in the first six items appearing on page 1 and 2 of the appendix. Now do we have it straighten out?
Edward F. Borgerding: Yes, sir. I would say that this was the procedure setup by the Court of Appeals and the -- was the procedure that we had to -- and there has been no objection to -- that was applicable to the defendant, Benton. The only reflection in the record is the notation of the docket entry.
Potter Stewart: I was talking about pages 21 and 22 of your brief.
Edward F. Borgerding: Yes, I understand Justice Fortas had a different --
Potter Stewart: Yes.
Edward F. Borgerding: He was referring to the appendix, I believe.
William J. Brennan, Jr.: Well, I do, too. Looking at pages 21, it was probably the first step in which the accused is to be brought to the Trial Court with counsel present. Now, you tell us that' what happened.
Edward F. Borgerding: Yes, sir. There has never been --
William J. Brennan, Jr.: Alright, just a moment.
Edward F. Borgerding: -- objection.
William J. Brennan, Jr.: And then it says, “to ascertain whether he desires to avail himself of the relief afforded by the rulings or whether he elects to waive any objections now available to him.” Now, was there any transcript made of that proceeding?
Edward F. Borgerding: I honestly do not know.
William J. Brennan, Jr.: So, we have no way of knowing what actually happened when he was brought into the trial court with his counsel present.
Edward F. Borgerding: That's the -- that was the reason I do not know, because this point --
William J. Brennan, Jr.: Alright, so we have no way, actually, to know what happened --
Edward F. Borgerding: Yes, because
William J. Brennan, Jr.: -- we have no transcript.
Edward F. Borgerding: This point has never been raised that he exercised his rights under --
Byron R. White: Just by statute or just by practice?
Edward F. Borgerding: This was just to take care of this particular situation and it was by order of Court of the Court of Appeals of Maryland and rule of Court that this procedure was setup.
Speaker: Can I ask you a question?
Edward F. Borgerding: Yes, sir.
Speaker: The Maryland decisions both in this matter and back to the trial court that said, having been acquitted of larceny in the first trial, of course, he comes out and registers the case, and, therefore, I want to avail myself as to the collection only with the respect of the burglary charge and not the housebreaking.
Edward F. Borgerding: Well, Your Honor, under --
Speaker: Isn't that right?
Edward F. Borgerding: Not under Schowgurow, he could not have done that. Now, Maryland has a case on this particular point which is the Barger case, which follows this Court in the Green case, where Barger was convicted of murder in the second degree. He appealed and his second-degree conviction was set aside on instructions to the jury. It was referred back to the lower Court for a new trial. The state sought to indict him on first-degree murder. He objected. The lower Court sustained his objection. It went to our Court of Appeals, and our Court of Appeals sustained it, too, on the basis that there was a valid indictment. And, as you gentlemen understood --
William J. Brennan, Jr.: It doesn't make any sense that he would've gone in on -- under your step one and have said “now, please set aside that indictment for larceny under Schowgurow so that I could be retried for larceny even though I was acquitted.” Does that make sense?
Edward F. Borgerding: He's not asking the --
William J. Brennan, Jr.: Does that make sense?
Edward F. Borgerding: He has to make a choice if he would, Mr. Justice, --
William J. Brennan, Jr.: Well, in that sense, and you call that an intelligent-free Court?
Edward F. Borgerding: Under all the circumstances, it could be.
Earl Warren: I wonder if this colloquy that begins on page 3 shouldn't settle the matter and due to the fact that there is no transcript on what happened at the earlier date. Mr. O'Maley: “Your Honor, may we approach the bench?” The Court: “Yes.” Whereupon, counsel approached the bench and the following proceedings were had out of the hearing of the perspective jury. Mr. O'Maley: “Your Honor, I would suggest to the Court that the defendant is now charged of the crimes of burglary, housebreaking, and larceny. That, in previous time, he was found not guilty of the housebreaking and larceny. He was found guilty of common law burglary. The common law burglary was appealed to the Court of Appeals and, while pending, by virtue of the Schowgurow decision, it was remanded to this Court, at which time the defendant elected to have a retrial. It is the position of the defendant that the housebreaking and larceny counts, the second and third respectively of this indictment, should be dismissed, should be a bar in jeopardy as in regards to the present prosecution on those counts and that is our motion.” Now, that's the only thing that I see in this transcript, and shouldn't that be determinative of what the defendant sought in this case?
Edward F. Borgerding: Mr. Chief Justice, there's no question as to what he sought to raise at that time. This was the second trial we're referring to.
Earl Warren: Yes.
Edward F. Borgerding: And, he raised the point of double jeopardy. But he didn't raise the point that he did not exercise his rights within the confines of the order of the Court of Appeals of Maryland.
Earl Warren: He said “all I'm appealing while my -- all I'm appealing is this question of -- the question of this double jeopardy on the larceny and on the housebreaking.”
Edward F. Borgerding: But, yes, his challen -- he challenged those two counts of the indictment, but this was addressed to the indictment per se that the indictment was invalid.
William J. Brennan, Jr.: Yes, but you're tell in the brief this, on the record was the intelligent, knowing, and formal choice or at least it was with the housebreaking question.
Edward F. Borgerding: On the count that the --
William J. Brennan, Jr.: You say in your brief at page 22 that this, on the record, and so as the rest of it, was an intelligent, knowing, and formal choice made with the understanding and agreement that the original indictment on the burglary that he could be re-indictment and, upon reconviction, he might receive a new sentence in which he could not received otherwise.
Edward F. Borgerding: Now, on the record, Your Honor, if you take it in that context, the record, as we had it in the Court of Appeals, there was never -- or the Court of Special Appeal, there was never any challenge as to --3
William J. Brennan, Jr.: Well, I know, but --
Edward F. Borgerding: -- as he did exactly.
William J. Brennan, Jr.: Just in the record, what happened in the new trial? Are you really urging on us that he made an intelligent, knowing, and formal choice to be retried on the housebreaking in the first offense?
Edward F. Borgerding: Yes, sir. He made -- the only choice he had then was to set aside the indictment or not to set aside the indictment. Now, if -- I see my time is limited, but I'd like to make a point, that point as to the larceny count itself, Your Honor, although I see my time is up. May I continue?
Earl Warren: You make that final statement that you will.
Edward F. Borgerding: Well, as far as the retrial on the larceny count itself, I would like to point out to the Court it was under -- the first count was common law burglary in Maryland, the breaking and entering in the nighttime with intent to commit a larceny or a felony there into a larceny. The same evidence that was produced to approve the burglary charge proved the larceny charge. He got a concurrent sentence and he, in effect, was not damaged as such. The -- as to the part on the fourth point, the increased punishment, Mr. Benton has filed a habeas corpus in the District Court of Maryland. He has been granted release on that habeas corpus under the increased punishment. The Court ordered the state to either resentence him within 60 days or release him, and we have taken an appeal to the Fourth Circuit. So, I do not appeal that that point is before the Court because he is already -- had relief on that and the last point is, he never raised the increased punishment point in the Court of Special Appeals of Maryland. And, I thank you, Your Honors, for your kind attention.
Earl Warren: Mr. Cramer?
M. Michael Cramer: Thank you, Your Honor. May I please attempt to clear up one area? The import of the state's argument is that the petitioner knew precisely what he was doing on the remand proceedings. However, the material cited to this Court by the respondent refutes his argument rather than supports it. On page 21 and 22 of, the respondent, State of Maryland's brief, there are cited six questions that were to be asked of the petitioner on the remand proceedings. The Court will note that, among the six questions, there is no question, do you realize, that if you elect to be retried, your previous indictment may be revived and you may be charged again on all matters even those of which you were preciously acquitted. There is nothing in this record to support that, not specifically and not inferentially. In effect, the State of Maryland asked this Court to believe that, on the remand proceedings, the petitioner would anticipate that the state would violate the most basic principles of double jeopardy, and I think it's wrong to believe that a defendant will anticipate that the state will do wrong. Furthermore, on page -- and lastly, on page 2 and 3 of the joint appendix, we note on page 2 that the defendant challenges the array of the grand jury on June 30, 1966. On page 3, we note that his trial was on August 11, 1966. It's reasonable to infer from this that the first time he knew that he would be charged again on the case on which he was previously acquitted was more than two months after he made his so-called election.
Abe Fortas: And, on the first day of trial, his counsel said that -- his counsel raised the point that made the point that he shouldn't be tried for these other offenses.
M. Michael Cramer: Yes, Your Honor. Made the point apparently when he first knew of it.
William J. Brennan, Jr.: Is the 15-year sentence more than likely what the state tells us about the habeas corpus?
M. Michael Cramer: Well, that, Your Honor, I'll say that Judge Harvey of the District Court of Maryland granted our petition for habeas corpus and reduced the sentence to 10 years, but the state has appealed that decision.
William J. Brennan, Jr.: I know but there's no understanding the 15-year sentence because the case is now here.
M. Michael Cramer: That's correct, Your Honor.
William J. Brennan, Jr.: Is that issue before us?
M. Michael Cramer: I would think, in light of that, that it is not, Your Honor. And, one final thing, the Maryland Court of Appeals, in its remand decision, never said anything about acquittals, never said anything about any charges other than the one of which he stood convicted. They said “we are remanding the conviction.” They didn't say they were remanding anything more. I thank you very much, Your Honors.